CUNNINGHAM, J.
The appellant was the Democratic candidate for county attorney of Coconino county, and appellee was the Republican candidate for that office, to be filled at the December 12, 1911, election. The canvassing board determined that the appellee had received at that election for county attorney the highest number of votes east thereat for that office, and accordingly issued to appellee a certificate of election. The appellant instituted a contest in its nature to try appellee’s title to the office, alleging, in substance, that appellee at the time of his election was not eligible to the office of county attorney of Coconino county, because appellee was not an elector of the county in which the duties of the office were and are to be exercised, which appellee denied. The cause was tried by the court upon an agreed statement of facts, wherein it was stipulated that the name of appellee was not upon the great register of Coconino county at any time prior to October 6, 1910, at which date he was duly and regularly registered.
The court held that appellee was eligible to the office. The appellant assigns error, and insists that because under the enabling act, approved June 20, 1910 [Act June 20, 1910, c. 310, 36 Stat. 557], the appellee’s name was not on the great register, and that, therefore, appellee was not a qualified elector at the election under the enabling act for delegates to the constitutional convention, and by the terms of such act he was debarred from voting at the election upon the adoption of the constitution held February 9, 1911; and at the further election held on December 12, 1911, at the second adoption of the constitution,'and the election of county officers provided *290by the constitution, that he was not an elector of Coconino county, and therefore and for that reason he was not eligible to the office. If the appellee was ‘ ‘ duly and regularly enrolled upon the great register on October 6, 1910, ’ ’ for the first time in Coconino county, he was debarred from voting at all elections provided by the enabling act, by the express terms of that enactment, even though, as this case illustrates, he was in every respect duly qualified to vote at any other election that may have been authorized. Until February 14, 1912, the office of county attorney had no existence, and then such office existed under the constitution which went into effect on that date. Section 15 of article 7 of the constitution requires every officer “shall be a qualified elector” of the county to hold office in a county. ■ In order to be a qualified elector, section 2, article 7, of the constitution, requires that such person shall be “a male citizen of the United States of the age of twenty-one years, or over, and shall have resided in the state one year immediately preceding such election.” We nowhere find in the law a requirement that, in order to be eligible to hold an office, a person must vote at the election held to fill the office. It is not one of the requirements of the constitution that, in order for a citizen to be eligible to hold an office provided for in the constitution, such person is required to be a qualified elector under the enabling act. The enabling act made no qualifications for officers provided by the constitution, and, if such qualifications should have been specified the requirement would have become ineffective on February 14, 1912, as in conflict with the constitution of the United States. Coyle v. Smith, 221 U. S. 559, 55 L. Ed. 853, 31 Sup. Ct. Rep. 688. The contestee’s eligibility to hold that office depends upon the constitution and laws of the state of Arizona, becoming effective February 14, 1912. If contestee was a qualified elector 'of the county of Coconino on that date, he was eligible to the office, and, without question, he was such elector on that date and entitled to vote at any election except the ones above mentioned. He, having received the highest number of votes for the office, was elected thereto. The other complaints made by, the appellant are not tenable.
We find no reversible error in the record. Therefore the judgment is affirmed.
ROSS, J., concurs.